DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14, and 16-20 are pending.
Claims 13 and 15 were canceled.
Response to Arguments
Applicant’s argument filed 05/04/2021 have been fully considered.
In specification objection, there is still a minor problem remaining. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
In response to claim objection, the claim objection has been withdrawn in light of claim amendment.
In response to claim interpretation, the claims are no longer interpreted under 35 USC 112(f) in light of claim amendment.
In response to 35 USC 103, Applicant disclosed that Toll-Cecchetti fails to disclose “receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain”. Examiner respectfully disagree. The claim does not explicitly disclose what the message comprises of. Cecchetti discloses “discloses transactions for a period are stored in a block that is then added to the tail of the blockchain each period, thereby extending the blockchain and enabling the transactional history of the cryptocurrency to be accessed by moving along the blocks of the blockchain [0019]. That facilitates computer data distribution via a distributed blockchain node architecture in accordance with aspects of the subject disclosure [0042]. Blocks, which can hold data, can be `chained` together by storing information in a block indicating the preceding block [0018]”. This 
Applicant disclosed that Toll-Cecchetti fails to disclose “ordered segments of the block”. Examiner respectfully disagree. In a blockchain environment or in a blockchain invention. It is known that each block is connected with each. Where the new block is connected to the previous block. Therefore, the blocks are in order. Cecchetti discloses “the patch can be broken into smaller segments that can each be placed in blocks of the blockchain. The devices, acting as blockchain nodes, can then make the segmented patch available to another device [0026]”. Here it shows the patches are broken into smaller segments that can each be placed in blocks of the blockchain, making the segmented patch available to another device. 
Applicant disclosed that Toll-Cecchetti fails to disclose “associating ordered segments of the block within respective computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; and processing the block into the blockchain using the ordered segments”. Examiner respectfully disagree. In a blockchain environment or in a blockchain invention. It is known that each block is connected with each. Where the new block is connected to the previous block. Therefore, the blocks are in order. Cecchetti discloses “cryptocurrency transactions for a period are stored in a block that is then added to the tail of the blockchain each period, thereby extending the blockchain and enabling the transactional history of the cryptocurrency to be accessed by moving along the blocks of the blockchain [0019]. Blocks can comprise information comprising at least a portion of a patch, command, or data [0020]. where SUBB 320 comprises a hash of a first patch segment, SUBB 325 can comprise a hash of a related second patch segment, such that the first and second patch segments can be decrypted from their hashes and reconstructed to form an entire patch [0040]. That facilitates computer data distribution via a distributed blockchain node architecture in accordance with aspects of the subject disclosure [0042]. Devices (Interpreted as computing elements) 
Applicant disclosed that Toll-Cecchetti fails to disclose “distributed random oracle”. Examiner respectfully disagree. Toll discloses “Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073]”. This shows that each node contains the hash functions (more than one random oracle, random oracles are hash function). Here every node is distributed, since the nodes are in a distributed system.

Applicant’s arguments with respect to Independent claim(s) 1, 11, and 16 along with their respective dependent claims have been considered but are moot because the new ground of rejection 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll) in view of Cecchetti et al. (US 20170031676 hereinafter as Cecchetti) and in further view of Micali et al. (US 20190147438 hereinafter Micali).
Re. claim 1, Toll teaches a method, comprising: configuring a set of random oracle processes as a distributed random oracle (Toll teaches Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system)),for a given block to be added to the blockchain (Toll teaches In order to validate a new block into the blockchain (or one transaction), the proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition [0073]), and wherein each such random oracle process has associated therewith a trusted computing element, the trusted computing element securing a private key (Toll teaches to address such concerns, the techniques used herein may use a trusted oracle technique where the blockchain (or more particularly the smart contracts on the blockchain) only trust events (e.g., blockchain transactions) from a “trusted” source (e.g., the CHC system 100 or another computer system or source). The smart contract may thus have additional programmatic logic to only accept events if such events have been signed by the private key of the CHC system [0037] (trusted oracle only trusts events from a trusted source (CHC) or “trusted computing element”, where the CHC has the private key)). 
Although Toll discloses transaction included a form of a message in a blockchain. Yet, Toll does not explicitly disclose but Cecchetti discloses configuring a set of computing elements to receive and process messages into a blockchain, wherein a message is associated with a transaction included in the blockchain (Cecchetti teaches cryptocurrency transactions for a period are stored in a block that is then added to the tail of the blockchain each period, thereby extending the blockchain and enabling the transactional history of the cryptocurrency to be accessed by moving along the blocks of the blockchain [0019]. Blocks can comprise information comprising at least a portion of a patch, command, or data [0020]. That facilitates computer data distribution via a distributed blockchain node architecture in accordance with aspects of the subject disclosure [0042] (The blocks contain the message and transaction, the block is added to the blockchain)), the computing elements organized as a set of computing nodes (Cecchetti teaches Devices (Interpreted as computing elements) 404-415 can comprise blockchain node components (Interpreted as a set of computing nodes), e.g., 406-445, respectively, that can each store a blockchain genesis, seed, tail block, etc. Blockchain blocks can then be added as new head blocks to form blockchains originating from tail blocks [0043]. Fig. 4); associating ordered segments of the block within respective computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment (Cecchetti teaches the patch can be broken into smaller segments that can each be placed in blocks of the blockchain [0026]); and processing the block into the blockchain using the ordered segments (Cecchetti teaches the devices, acting as blockchain nodes, can then make the segmented patch available to another device [0026]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Cecchetti into the invention of Toll for the purpose of a patch segment can be communicated faster than an entire patch. Sharing information among devices (Cecchetti [0027] [0043]).
Although Toll-Cecchetti discloses a trusted oracle and a set of random oracle, Toll-Cecchetti do not explicitly disclose but Micali discloses wherein the random oracle processes are configured across the set of computing elements and cooperate with each other in a mining round to generate authentic trusted random numbers (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—280]. to store, in C,, an encryption of ID;, E(ID;, preferably using a private- or public-key encryption scheme E, that is uniquely decodable (Interpreted as element securing a private key)[0939]); wherein during processing of the given block computing elements provide mining proofs in the mining round using the cooperating random oracle processes configured as the distributed random oracle (Micali teaches Verifier Selection Each step s>1 of round r is executed by a small set of verifiers, SV.sup.r,s. Again, each verifier i .di-elect cons. SV.sup.r,s is randomly selected among the users already in the system k rounds before r, and again via the special quantity Q.sup.r-1. [0264]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—280]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Micali into the invention of Toll-Cecchetti for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).
Re. claim 2, Toll-Cecchetti-Micali teach the method as described in claim 1 wherein the mining proofs are provided upon a given occurrence (Toll teaches each transaction (or a block of transactions) is incorporated, confirmed, verified, included, or otherwise validated into the blockchain 114 via a proof-of-work mining process [0072]).  
(Toll teaches each transaction (or a block of transactions) is incorporated, confirmed, verified, included, or otherwise validated into the blockchain 114 via a proof-of-work mining process [0072]. Generate data that is submitted to the blockchain [0028]).  
Re. claim 4, Toll-Cecchetti-Micali teach the method as described in claim 2 wherein upon the given occurrence the random oracle processes exchange information with one another in a round of miner selection (Toll teaches  exchange systems and/or broker systems may directly submit trades to the blockchain [0083]. Stores trade and/or position information regarding the trades onto the blockchain. At one or more points in the clearing process, trade information and/or position information of members may be stored onto the blockchain to provide a single distributed record (e.g., a single record that is aggregated from multiple entries to the blockchain) for the cleared trades (and/or positions associated with said trades) [0023]).  
Re. claim 5, Toll-Cecchetti-Micali teach the method as described in claim 4 wherein the information comprises one of: a state, and information identifying the round (Toll teaches the computer system is configured to receive a match message from another computer system, such as an exchange. The match message includes details of a match between a first data transaction request associated with a first client identifier and a second data transaction request that is associated with a second client identifier [0006]).  
Re. claim 6, Toll-Cecchetti-Micali teach the method as described in claim 5, Although Toll-Cecchetti discloses discloses a trusted oracle and a set of random oracle, Toll-Cecchetti do not explicitly disclose but Micali discloses a given one of the set of random oracle processes determining, based on the information exchanged, whether a given subset of the random oracle processes configured as the distributed random oracle are trusted (Micali teaches Verifier Selection Each step s>1 of round r is executed by a small set of verifiers, SV.sup.r,s. Again, each verifier i .di-elect cons. SV.sup.r,s is randomly selected among the users already in the system k rounds before r, and again via the special quantity Q.sup.r-1. (shows trustworthy)[0264]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—280]. The set of potential leaders of round r is a random subset of the users of round r-k, and an honest potential leader i always properly constructs and propagates his message m.sub.i.sup.r, which contains i's credential [0282]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Micali into the invention of Toll-Cecchetti for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).
Re. claim 7, Toll-Cecchetti-Micali teach the method as described in claim 6 wherein the given subset of the random oracle processes are trusted when a given criterion is met (Toll teaches In order to validate a new block into the blockchain (or one transaction), the proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition [0073]).  
Re. claim 8, Toll-Cecchetti-Micali teach the method as described in claim 6 further including emitting a mining proof from a particular random oracle process of the given subset of the random oracle processes (Toll teaches Each transaction (or a block of transactions) is incorporated, confirmed, verified, included, or otherwise validated into the blockchain 114 via a proof-of-work mining process [0072]).  
Re. claim 9, Toll-Cecchetti-Micali teach the method as described in claim 8 wherein the mining proof emitted is associated with a random number that has been signed using the private key of the trusted computing element associated with the particular random oracle process (Toll teaches each time a new blockchain transaction (or each trade that results in multiple blockchain transactions) is generated, the blockchain identifier associated with that trade may, from the point of view of a passive observer, be unique (e.g., because the ID is hashed from the private key and other, perhaps, random data to create a unique blockchain identifier) [0047]).  
Re. claim 16, Toll teaches an apparatus, comprising: a random oracle process that is one of a set of random oracle processes that together comprise a distributed random oracle (Toll teaches Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system)); and a trusted computing element uniquely associated with the random oracle process and that stores a private key uniquely associated with the trusted computing element (Toll teaches to address such concerns, the techniques used herein may use a trusted oracle technique where the blockchain (or more particularly the smart contracts on the blockchain) only trust events (e.g., blockchain transactions) from a “trusted” source (e.g., the CHC system 100 or another computer system or source). The smart contract may thus have additional programmatic logic to only accept events if such events have been signed by the private key of the CHC system [0037] (trusted oracle only trusts events from a trusted source (CHC) or “trusted computing element”, where the CHC has the private key) Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system)).
Although Toll discloses transaction included a form of a message in a blockchain. Yet, Toll does not explicitly disclose but Cecchetti discloses a transaction handling computing element that is one of a set of transaction handling computing elements that receive and process messages into a blockchain, wherein a message is associated with a transaction (Cecchetti teaches that facilitates computer data distribution via a distributed blockchain node architecture in accordance with aspects of the subject disclosure [0042]. Devices 404-415 can comprise blockchain node components, e.g., 406-445, respectively, that can each store a blockchain genesis, seed, tail block, etc. Blockchain blocks can then be added as new head blocks to form blockchains originating from tail blocks [0043]. Cryptocurrency transactions for a period are stored in a block that is then added to the tail of the blockchain each period, thereby extending the blockchain and enabling the transactional history of the cryptocurrency to be accessed by moving along the blocks of the blockchain [0019]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Cecchetti into the invention of Toll for the purpose of a patch segment can be communicated faster than an entire patch. Sharing information among devices (Cecchetti [0027] [0043]).
Although Toll-Cecchetti discloses a trusted oracle, Toll-Cecchetti do not explicitly disclose but Micali discloses the set of random oracle processes configured to cooperate with one another during a mining round (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—280]. to store, in C,, an encryption of ID;, E(ID;, preferably using a private- or public-key encryption scheme E, that is uniquely decodable (Interpredted as element securing a private key)[0939]); wherein during mining of the transaction into the blockchain the random oracle process receives a token from one or more other random oracle processes that together comprise the distributed random oracle, provides the token to the trusted computing element, receives a signed random number emitted by the trusted computing element after the trusted computing element validates the token, and outputs the signed random number to facilitate mining of the transaction into the blockchain (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—280]. Protocol BBA* is a 3-step loop, where the players repeatedly exchange Boolean values, and different players may exit this loop at different times [0192]. The set of public keys by the end of round r-1 and at the beginning of round r. [0302] S.sup.r: the system status by the end of round r-1 and at the beginning of round r..sup.8 .sup.8In a system that is not synchronous, the notion of "the end of round r-1" and "the beginning of round r" need to be carefully defined [0303]. the block B.sub.j that he has actually received from .sub.j (the user j believes to be the leader), but the the leader, but the hash of that block, that is, v'.sub.j=H(B.sub.i). Thus, upon termination of the BA protocol, the verifiers of the last step do not compute the desired round-r block B.sup.r, but compute (authenticate and propagate) H(B.sup.r). Accordingly, since H(B.sup.r) is digitally signed by sufficiently many verifiers of the last step of the BA protocol, the users in the system will realize that H(B.sup.r) is the hash of the new block [0284]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Micali into the invention of Toll-Cecchetti for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll), Cecchetti et al. (US 20170031676 hereinafter as Cecchetti), Micali et al. (US 20190147438 hereinafter Micali), and in further view of Kamerman et al. (US 20030190046 hereiafter Kamerman).
Re. claim 11, Toll teaches a system, comprising: a distributed random oracle comprising a set of random oracle processes (Toll teaches Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system))each running with an associated enclave (Toll teaches the techniques used herein may use a trusted oracle technique where the blockchain (or more particularly the smart contracts on the blockchain) only trust events (e.g., blockchain transactions) from a "trusted" source (e.g., the CHC system 100 or another computer system or source) [0039]).
Although Toll discloses transaction included a form of a message in a blockchain. Yet, Toll does not explicitly disclose but Cecchetti discloses a set of transaction handling computing elements that receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain, where each transaction handling computing element comprises a hardware processing element and computer memory hosting computer program software executing in the hardware processing element (Cecchetti teaches cryptocurrency transactions for a period are stored in a block that is then added to the tail of the blockchain each period, thereby extending the blockchain and enabling the transactional history of the cryptocurrency to be accessed by moving along the blocks of the blockchain [0019]. Blocks can comprise information comprising at least a portion of a patch, command, or data [0020]. That facilitates computer data distribution via a distributed blockchain node architecture in accordance with aspects of the subject disclosure [0042] (The blocks contain the message and transaction, the block is added to the blockchain). Device comprises a processor and memory [0023]. Allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory [0051]Fig. 2 and 4).
(Cecchetti [0027] [0043]).
Toll-Cecchetti do not explicitly disclose but Micali discloses a distributed random oracle comprising a set of random oracle processes each running with an associated enclave, wherein the set of random oracle processes cooperate with one another during a mining round and via a token exchange mechanism to produce authentic trusted random numbers facilitate mining of the transaction (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—280]. Protocol BBA* is a 3-step loop, where the players repeatedly exchange Boolean values, and different players may exit this loop at different times [0192]. The set of public keys by the end of round r-1 and at the beginning of round r. [0302] S.sup.r: the system status by the end of round r-1 and at the beginning of round r..sup.8 .sup.8In a system that is not synchronous, the notion of "the end of round r-1" and "the beginning of round r" need to be carefully defined [0303).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Micali into the invention of Toll-Cecchetti for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).
Although Toll-Cecchetti-Micali discloses random oracle, Toll-Cecchetti-Micali do not explicitly disclose but Kamerman discloses wherein each random oracle process generates one and only one random number during the mining round (Kamerman teaches the hash value is a fixed length data element that uniquely represents the source message, or data. two hash values produced from two messages that differ by only one character would appear to be a completely random reordering of characters. A then signs the message by encrypting the hash value using A's private key [0007]. The data to be signed. RN: A random or pseudorandom number [0082]. A random number RN is generated. The intermediate value (D,RN) is formed by concatenating D and RN, where D is the data to be signed. A hash value H(D,RN) is computed on (D,RN) using a cryptographic hash function H, e.g., using the Secure Hash Algorithm-1 (SHA-1) [0090]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kamerman into the invention of Toll-Cecchetti-Micali for the purpose of verifying the message is valid (Kamerman [0007]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll), Cecchetti et al. (US 20170031676 hereinafter as Cecchetti), Micali et al. (US 20190147438 hereinafter Micali), and in further view of Spector et al. (US 20160063660 hereinafter as Spector).
Re. claim 10, Toll-Cecchetti-Micali teach the method as described in claim 9, although Toll-Cecchetti discloses mining, Toll-Cecchetti-Micali do not explicitly disclose but Spector discloses wherein the particular random oracle process is restricted from emitting another mining proof during the round (Spector teaches such a mining-restriction mark may be inserted when the content is commonly transmitted to other devices (e.g., as part of a communication type mobile application), but the user or mobile application developer does not want the content mined on devices the content is shared with. Thus, for example, a content agent running on the originating device may recognize the mining-restriction mark as a hash of its device identifier and determine that mining is permitted [0062]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Spector into the invention of Toll-Cecchetti-Micali for the purpose of preventing mining. Varying levels of protection for content (Spector [0003] [0062]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll), Cecchetti et al. (US 20170031676 hereinafter as Cecchetti), Micali et al. (US 20190147438 hereinafter Micali), Kamerman et al. (US 20030190046 hereiafter Kamerman), and in further view of Belenko (US 20180167203).
Re. claim 12, Toll-Cecchetti-Micali-Kamerman teach the system as described in claim 11, although Toll-Cecchetti-Micali-Kamerman discloses enclave in a trusted environment, Toll-Cecchetti-Micali-Kamerman do not explicitly disclose but Belenko discloses wherein an enclave is a trusted computing element protected by a private key that is uniquely associated with the enclave (Belenko teaches secure enclave then executes the trusted code. The secure enclave may have a public /private key pair and include in the quote a hash of the trusted code that is encrypted with its private key [0014]).  
(Belenko[0014]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll), Cecchetti et al. (US 20170031676 hereinafter as Cecchetti), Micali et al. (US 20190147438 hereinafter Micali), Kamerman et al. (US 20030190046 hereiafter Kamerman),and in further view of Zhang et al. (US 20170352027 hereinafter as Zhang).
Re. claim 14, Toll-Cecchetti-Micali-Kamerman teach the system as described in claim 13, although Toll-Cecchetti-Micali-Kamerman discloses round, Toll-Cecchetti-Micali-Kamerman do not explicitly disclose but Zhang discloses wherein the round is initiated at one of: a periodic interval, system initialization, a system or component error and associated failure recovery, and a start/stop block generation event (Zhang teaches the validity of source data in the specified interval of time [0063]. the enclave 210 is initialized with the current wall-clock time provided by a trusted source (e.g., the relay 212 under a trust-on-first-use model). a client can determine the absolute clock time of the enclave 210 to within the round-trip time of its attestation request plus the attestation verification time [0124]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Zhang into the invention of Toll-Cecchetti-Micali-Kamerman for the purpose of determining the absolute clock time and attestation verification time (Zhang [0124]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carver et al. (US 10630769) discloses a high-performance distributed ledger and transaction .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436